DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/16/2022 has been entered.  Claims 1-15 are pending in the application.  Claims 3-9, 11 & 14-15 are withdrawn.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they fail to comply with the following §1.84 sections.
New corrected drawings in compliance with §1.84(m) are required in this application because the shading, particularly in Figures 4-6, makes it difficult to determine the structure of the claimed invention.
New corrected drawings in compliance with §1.84(l) are required in this application because the line and text quality, in each of the figures, makes it difficult to determine the structure of the claimed invention and prevents satisfactory reproduction characteristics.
Note the 04/24/2022 submitted Drawings were not entered for the following reasons.
Figures 1-3 & 7-14 are of lesser quality than the original 10/01/2020 Drawings.  All drawings must have uniform, constant lines.
Figures 4-6 do not have proper shading, making it difficult to differentiate between elements.  Figures with cross hatching should follow §1.84(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: none of the following terms, used in the claims, are used in the specification.
Outer end, as claimed in Claim 1
Outer housing, as claimed in Claim 1
An area formed between adjacent blades, as claimed in Claim 1
Other areas formed between other adjacent blades, as claimed in Claim 1

Claim Objections
Claims 1, 2, 10, 12 & 13 are objected to because of the following informalities:
Claim 1, Lines 6-7, the limitation “each of the plurality of blades arranged so that the inner tips of the plurality of blades form an axis of the impeller” should read --each of the plurality of blades arranged so that the inner tips of the plurality of blades contact 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 10, 12 & 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, the limitation “a mass flow passing through each of an area formed between adjacent blades of the plurality of blades is isolated from another mass flow passing through other areas formed between other adjacent blades of the plurality of blades”, in Lines 12-15, is considered new matter.  Applicant cited instant application Paragraphs 0050-0051 and Figures 4/10 as containing support for the claimed limitation.  However, Examiner disagrees.  The cited paragraphs only state the blades extend from the housing to adjoining tips to prevent a gap from forming between the tips of the blades along the impeller axis.  Applicant claims this isolates mass flow between blades.  Although this may have an effect similar to the claimed limitation, this feature was not disclosed in the originally filed disclosure, and one of ordinary skill in the art would conclude pressure changes within the fluid flow through the impeller will create pockets of lower pressure, pulling higher pressure fluid into the low pressure pocket.  These low pressure pockets are likely to be formed immediately adjacent --and most likely in contact with-- the blades as they rotate, since this is how impellers create fluid flow.  As such, these low pressure pockets will occasionally pull in fluid from the areas/volumes between adjacent blades.  Therefore, the disclosed invention does not completely isolate mass flow from being exchanged between the areas formed between adjacent blades, and the above limitation is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, 12 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “a mass flow passing through each of an area formed between adjacent blades of the plurality of blades is isolated from another mass flow passing through other areas formed between other adjacent blades of the plurality of blades”, in Lines 12-15, is indefinite.  The bounds of the area formed between adjacent blades is not clear.  When referencing instant application Figure 4, it appears the claimed blades only attach to a portion of the inner surface of the housing 230.  As such, it is not clear if the bounds of the respective areas are specifically between the edges of the blades, or if the claimed areas extend from the edge of the blades to the inner surface of the housing 230.
Additionally, similar to the 112(a) rejection above, it is not clear how the blades are able to isolate mass flow from passing between the claimed areas.  For the purpose of examination, any blades which extend from the housing to the tip of adjacent blades will be considered to meet teach the limitation.  This is in line with the arguments made in the 03/16/2022 Applicant Remarks.
As to Claim 10, the limitation “the outlet vortex vanes are matched to an angle of the plurality of blades to reduce mass disturbance of a mass moving through the impeller”, is indefinite.  It is not clear what angle of the impeller blades constitutes an angle which reduces mass disturbance of a mass moving through the impeller.  Instant application Paragraph 0044 states the angle of the impeller blade can be optimized, taking on different shapes, angles and numbers, depending on numerous factors, including “1) speed of rotation, 2) the type of mass and its properties, 3) the application of the embodiment, and 4) operational environment.”  As such, Applicant has defined an “optimum angle” as any angle, as desired.  It also is not clear what the angle reducing mass disturbance is being compared to.  For instance, an outlet vortex vane angle can create a very large mass disturbance or a very low mass disturbance.  An angle in the middle of this range is reducing the mass disturbance compared to the angle which creates a very large disturbance, but increases the mass disturbance when compared to the angle which creates a very low mass disturbance.
For the purpose of examination, the angle will be interpreted as any angle which allows for the fluid to flow through the impeller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leine (U.S. PGPub 2021/0269132), in view of Richter (U.S. PGPub 2014/0127060).
As to Claim 1, Leine teaches a jet pump system (Figure 7) comprising: an impeller (24); a plurality (as shown in Figure 7) of blades (51), each of the plurality of blades (51) including an inner tip (the radially inner portion of blade 51) and an outer end (the radially outer portion of blade 51), each of the plurality of blades (51) arranged so that the inner tips (the radially inner portion of blade 51) of the plurality of blades (51) form (as described in Paragraph 0049) an axis (Paragraph 0049 states the blades 51 may be connected at the center; this would entail each of the inner tips in contact with the axis of rotation) of the impeller (24); and an outer housing (14a), each of the outer ends (the radially outer portion of blade 51) of the plurality of blades (51) being attached to (as shown in Figure 7) the outer housing (14a); wherein a mass flow (water; Paragraph 0048) passing through each of an area (the areas between blades 51) formed between adjacent blades (51) of the plurality of blades (51) is isolated from another mass flow (water) passing through other areas (the areas between blades 51) formed between other adjacent blades (51) of the plurality of blades (51).  As described in the 112(b) rejection above, any reference which teaches the blades extending from the outer housing to the adjacent blade inner tip will be considered to teach the limitation.  Leine teaches blades (51) extending from (as shown in Figure 7) the outer housing (14a) to (Paragraph 0049) the adjacent blade inner tip (the radially inner portion of blade 51). 	
Leine does not teach inlet vortex vanes, and outlet vortex vanes.
Richter describes an axial flow pump, and teaches inlet (102; see Figure 5) vortex vanes (118), and outlet (104; see Figure 5) vortex vanes (118).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the inlet and outlet vanes, as taught by Richter, with the jet pump system, as taught by Leine, “to direct the flow of fluid as desired (Paragraph 0063).”
As to Claim 2, Leine, as modified, teaches all the limitations of Claim 1, and continues to teach the impeller (Leine 24) is attached to a drive pulley (Leine 10) by a belt (Leine 12) and the drive pulley (Leine 10) is in turn connected to (as shown in Leine Figure 3) an output shaft (Leine 2a) of a motor (Leine 2; Paragraph 0028) such that when the motor (Leine 2) causes the output shaft (Leine 2a) to rotate the output shaft (Leine 2a) also causes the drive pulley (Leine 10) to rotate which in turn causes the belt (Leine 12) to move and which in turn rotates the impeller (Leine 24).  As explained in Leine Paragraph 0024, the motor 2 causes the impeller 24 to rotate via a driveline 90, which is the pulley 10 and belt 12 in this case.  Paragraph 0048 states the motor/driveline/impeller function the same was as described in Paragraph 0024.
As to Claim 10, Leine, as modified, teaches all the limitations of Claim 1, but is silent on how the outlet vortex vanes are oriented with respect to the impeller, so does not explicitly teach the outlet vortex vanes are matched to an angle of the plurality of blades to reduce mass disturbance of a mass moving through the impeller.  See 112(b) rejection above for interpretation clarification.
Richter Paragraph 0063 describes the configuration --i.e., angle or number-- and shape of the vanes as a result effective variable (see MPEP 2144.05(II)(B)), where the configuration and shape of the vanes “direct the flow of fluid as desired”.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the angle of the Leine, as modified, vortex vanes with respect to the impeller, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).
The result of optimizing the vortex vane angles with respect to the impeller results in Leine, as modified, teaching the outlet vortex vanes (Richter 104/118) are matched to an angle (as taught by Richter Paragraph 0063 and applying case law, as described above) of the plurality of blades (Leine 51) to reduce mass disturbance of a mass moving through (as taught by Richter Paragraph 0063 and applying case law, as described above) the impeller (Leine 24). 
As to Claim 12, Leine, as modified, teaches all the limitations of Claim 1, and continues to teach the impeller (Leine 24) is connected to (as shown in Leine Figure 3) an impeller housing (Leine 18) by a bearing (Leine 14c) and a seal (Leine 17; Leine Paragraph 0029) and a retaining device (Leine 11; Leine Paragraph 0029).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama, in view of Richter, further in view of Middlebrook (U.S. PGPub 2005/0092307).
As to Claim 13, Leine, as modified, teaches all the limitations of Claim 1, and continues to teach an output shaft (Leine 2a) of a motor (Leine 2) and a drive pulley (Leine 10).
However, Leine, as modified is silent on how the output shaft is connected to the drive pulley, so does not explicitly teach an output shaft of a motor is connected to the drive pulley by a centrifugal clutch or constant velocity transmission.
Middlebrook teaches a pulley system used to drive an impeller (See Figure 2A), and teaches the output shaft (12) is connected to the drive pulley (72) by a centrifugal clutch (70; Paragraph 0050) or constant velocity transmission.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a centrifugal clutch, as taught by Middlebrook, to connect the output shaft and drive pulley, as taught by Leine, as modified, to selectively disengage the impeller from the motor (Paragraph 0053).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 10, 12 & 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746